Exhibit 10.16




STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
September 1, 2011 by and among Mark E. Crone, with the address at 101 Montgomery
Street, Suite 2650, San Francisco , CA 94104 (“Crone”), Bosch Equities, L.P.,
with the address at 575 Bridgeway, Sausalito, CA 94965 (''Bosch”) and Green
Automotive Company Corporation, a Delaware corporation (the “Purchaser”). Crone
and Bosch are referred to herein collectively as the “Sellers” and individually
as a “Seller.”




WHEREAS, Crone is the sole record and beneficial owner of 100,000 shares of
common stock, par value $0.001 per share (the “Common Stock”), of Matter of Time
I Co., a Nevada corporation (the “Company”);




WHEREAS, the Purchaser desires to acquire from Crone, and Crone desires to sell
to the Purchaser 100,000 shares of the Company's Common Stock (the “Crone
Shares”) and the Note in the manner and on the terms and conditions hereinafter
set forth;




WHEREAS, The Crone Law Group, an Affiliate of Crone, holds certain 10%
promissory note due March 13, 2012 in the principal amount of $6,000 issued by
the Company to The Crone Law Group on March 14, 2011 in consideration for the
loan of $6,000 extended  by The Crone Law Group to the Company (the ''Note”);




WHEREAS, Bosch is the sole record and beneficial owner of 100,000 shares of the
Company's Common Stock (the “Bosch Shares”);




WHEREAS, the Purchaser desires to acquire from Bosch, and Bosch desires to sell
to the Purchaser the Bosch Shares in the manner and on the terms and conditions
hereinafter set forth;




WHEREAS, the Crone Shares and the Bosch Shares are referred to herein
collectively as the “Shares;”




WHEREAS, the Shares represent 100% of the outstanding shares of the Company's
Common Stock; and




WHEREAS, the parties have established an escrow account (the “Escrow Account”')
 where all monies representing the Shares Purchase Price and the Note Purchase
Price have been deposited by the Purchaser to be held by the Escrow Agent until
joint written instructions are received by the Escrow Agent from the Purchaser
and the Sellers.




NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged , the parties hereto
agree as follows:




SECTION I   DEFINITIONS.




The following terms when used in this Agreement have the following respective
meanings:




“1933 Act” means the Securities Act of 1933, as amended.




“1934 Act” means the Securities Exchange Act of 1934, as amended.




“Affiliate” means with respect to any Person, any (i) officer, director, partner
or holder of more than 10% of the outstanding shares or equity interests of such
Person, (ii) any relative of such Person, or (iii) any other Person which
directly or indirectly controls, is controlled by, or is under common control
with such Person. A Person will be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “Controlled” Person, whether
through ownership of voting securities, by contract, or otherwise.




“Acquisition Proposal” means any offer or proposal for, or indication of
interest in, any acquisition of all or a portion of the Securities or any other
assets or securities of the Company, whether by way of a purchase, merger,
consolidation or other business combination.











--------------------------------------------------------------------------------




“Articles of Incorporation” means the Articles of Incorporation of the Company,
as amended, and as on file with the Secretary of State of the State of Nevada on
the date of this Agreement.




“Business Day” means a day other than Saturday, Sunday or statutory holiday in
the State of New York and in the event that any action to be taken hereunder
falls on a day which is not a Business Day, then such action shall be taken on
the next succeeding Business Day.




“Bylaws” mean the Bylaws of the Company.




“Closing Date” has the meaning set forth in Section 3.1 hereof.




“Closing” has the meaning set forth in Section 3.1 hereof.




“Common Stock” has the meaning set forth in the recitals hereto.




“Company” has the meaning set forth in the recitals hereto.




“Company Closing Obligations” shall have the meaning as used in Section 4.2(j)
hereof.




“Corporate Records” shall have the meaning as used in Section 4.2(n) hereof.




“Encumbrances” shall have the meaning as used in Section 4.1(b) hereof.




“Escrow Agent'' means Guzov Ofsink, LLC.




“Fully-Diluted Basis” shall mean the aggregate of all shares of outstanding
Common Stock, all shares of outstanding preferred stock on an as-converted
basis, all outstanding options on an as-exercised basis, and all convertible
securities  or  other conversion  rights  on an as-converted  basis.




“GAAP” means generally accepted accounting principles in the United States.




“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing, or
any authority, department, commission  board, bureau, agency , court, or
instrumentality of any of the foregoing.




“Indemnification “shall have the meaning as used in Section 5.7 hereof.




“Information Statement” means the information statement regarding a change in
the majority of directors of the Company pursuant to Rule 14f-l as promulgated
under the 1934 Act, together with any amendments or supplements thereof.




“Knowledge” means the actual knowledge of such Person or its Affiliates.




“Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement, or other encumbrance of any
kind.




“Material Adverse Effect” means a change or effect in the condition (financial
or otherwise), properties, assets, liabilities, rights or business of the
Company which change or effect, individually or in the aggregate, could
reasonably be expected to be materially adverse to such condition, properties,
assets, liabilities, rights, operations or business.




“Material Changes” shall have the meaning as used in Section 4.2(g) hereof.




“Minute Books” shall have the meaning as used in Section 4.2(n) hereof. “Note”
shall have the meaning set forth in the recitals hereto.




“OTCBB” has the meaning set forth in Section 4.2(m) hereof.











--------------------------------------------------------------------------------




“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, or Governmental
Authority .




“Returns, shall have the meaning as used in Section 4.2(i) hereof.




“SEC” means the U.S. Securities and Exchange Commission.




“SEC Filings” means the Company's annual reports, quarterly reports and other
publicly­ available filings made by the Company with the SEC under Section 13 or
Section 15(d) of the 1934 Act.




“Securities” means the Shares and the Notes.




“Shares” shall have the meaning set forth in the recitals hereto.




“Shares Purchase Price” means twenty four thousand U.S. Dollars (US$24,000).




“Stockholders” means the record holders of shares of the Company's Common Stock.




“Tax” or “Taxes” means any and all federal, state, local and foreign taxes,
including, without limitation, gross receipts, income, profits, sales, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, assessments, governmental
charges and duties together with all interest, penalties and additions imposed
with respect to any such amounts and any obligations under any agreements or
arrangements with any other person with respect to any such amounts and
including any liability of a predecessor entity for any such amounts.




SECTION II   PURCHASE AND SALE OF COMMON STOCK AND NOTES.




2.1

Purchase of Common Stock. At the Closing, based upon the representations,
warranties, covenants and agreements of the parties set forth in this Agreement:
(i) the Purchaser shall acquire from Crone, and Crone shall sell to the
Purchaser, the Crone Shares, and (ii) the Purchaser shall acquire from Bosch,
and Bosch shall sell to the Purchaser, the Bosch Shares, all for an aggregate
purchase price of twenty four thousand U.S. Dollars (US$24,000) (the “Shares
Purchase Price”).




2.2

Payment for Common Stock. At the Closing Date, the Purchaser shall pay the
Purchase Price to the Sellers as follows:




Crone

US$12,000.00




Bosch

US$12,000.00




2.3

Repayment of Note. At the Closing, the Purchaser shall pay $6,000.00 to The
Crone Law Group in full repayment of the Note.




2.4

Escrow Account. The Purchaser and the Sellers acknowledge that $30,000
(“Deposit”) was deposited into the Escrow Account by the Purchaser pursuant to
the Escrow Agreement dated August 31, 2011 by and among the Purchaser, the
Sellers and the Escrow Agent. The Deposit shall be disbursed from the Escrow
Account and paid: (i) to the Sellers as full payment of the Shares Purchase
Price and the Note Purchase Price, if the transactions contemplated by this
Agreement close, or (ii) to the Purchaser, if the transactions contemplated by
this Agreement fail to close. The Deposit shall be held and disbursed pursuant
to the terms of the Escrow Agreement and this Agreement.




SECTION III   THE CLOSING.




3.1

Closing. The closing of the sale of the Securities pursuant to Section 2.1
hereof and certain of the other transactions contemplated hereby (the “Closing”)
shall take place at the offices of the Purchaser's counsel, Guzov Ofsink, LLC,
located at 900 Third Ave, 5th Floor, New York, New York 10022 on the next
Business Day  (or such later date as the parties hereto may agree) following the
satisfaction or waiver of the conditions set forth in Section VI hereof (the
“Closing Date”), or at such other time or place as the parties mutually agree.














--------------------------------------------------------------------------------



3.2

Deliveries by the Sellers. At the Closing, the Sellers shall deliver or cause to
be delivered to the Purchaser the following items (in addition to any other
items required to be delivered to the Purchaser pursuant to any other provision
of this Agreement):




(a)

original certificates representing the Shares being sold by the Sellers to the
Purchaser pursuant to Section 2.1 hereof, duly recorded on the books of the
Company, along with stock powers for such certificates executed in blank;




(b)

a full and complete release by The Crone Law Group of the Company from any and
all liabilities, claims and obligations, arising in connection with the Note
prior to the Closing, that The Crone Law Group may have against the Company, in
a form reasonably acceptable to the Purchaser;




(c)

resignations of such of the current directors and officers from their positions
as directors and officers of the Company as requested by the Purchaser;




(d)

duly  executed corporate  actions including the size of the  Board  at  1
member, accepting  any  resignations  pursuant  to  Section  3.2(c),  appointing
 Fred  G. Luke  as  the  President, Secretary, Treasurer and sole Director of
the Company; and




(e)

all records and documents relating to the Company, wherever located, including,
but not limited to, all books, records, government filings, Tax Returns, consent
decrees, orders, and correspondence, financial information and records,
electronic files containing any financial information and records, and other
documents used in or associated with the Company, to the extent such records and
documents have not been previously delivered to the Purchaser.




(f)

a joint instruction letter signed by the Sellers and addressed to the Escrow
Agent authorizing the disbursement of the Deposit from the Escrow Account at the
Closing.




3.3

Deliveries by the Purchaser. At the Closing, the Purchaser shall deliver or
cause to be delivered to the Escrow Agent (in addition to any other items
required to be delivered to the Sellers pursuant to any other provision of this
Agreement) an instruction letter signed by the Purchaser authorizing the
disbursement of the Deposit from the Escrow Account at the Closing in
satisfaction of the Purchaser's obligations to the Sellers under Section 2.2
hereof and resulting in payment to the Sellers of their respective portion of
the Purchase Price and to The Crone Law Group of$6,000.00.




SECTION IV   REPRESENTATIONS AND WARRANTIES.




4.1

Representations and Warranties of the Sellers with respect to the Securities.
Each Seller, severally, and not jointly with any other Seller, represents and
warrants to the Purchaser, only with respect to the Securities owned by such
Seller, that:




(a)

Capacity of the Seller; Authorization; Execution of Agreements.  The Seller has
all requisite power, authority and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by it hereunder. This
Agreement constitutes a valid and legally binding agreement of the Seller,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws of the United States (both state and federal), affecting the enforcement of
creditors' rights or remedies in general from time to time in effect and the
exercise by courts of equity powers or their application of principles of public
policy.




(b)

Title to Securities. The Seller is the sole record and beneficial owner of the
Securities and has sole managerial and dispositive authority with respect to the
Securities.  The Seller has not granted any person a proxy with respect to the
Shares that has not expired or been validly withdrawn . The sale and delivery by
the Seller of the Securities to the Purchaser pursuant to this Agreement will
vest in the Purchaser legal and valid title to the Securities, free and clear of
all Liens, security  interests, adverse claims or other encumbrances of any
character whatsoever, other than encumbrances created by the Purchaser and
restrictions on the resale of the Securities under applicable securities laws
(“Encumbrances”).




(c)

Brokers, Finders, and Agents. The Seller is not, directly or indirectly,
obligated to anyone acting as broker, finder or in any other similar capacity in
connection with this Agreement or the transactions contemplated hereby. No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company, the Seller or the Purchaser for any commission, fee or
other compensation as a finder or broker in











--------------------------------------------------------------------------------

connection with the transactions contemplated by this Agreement, nor are there
any brokers ' or finders' fees or any payments or promises of payment of similar
nature, however characterized, that have been paid or that are or may become
payable in connection with the transactions contemplated by this Agreement, as a
result of any agreement or arrangement made by the Seller.




(d)

Disclosure.

The Seller acknowledges and agrees that the representations and warranties by
the Seller in this Section 4.1 are true and complete in all material respects
and do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein not misleading, under the circumstance under which they were
made. The Seller acknowledges and agrees that the Purchaser does not make and
has not made (i) any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 4.3, or (ii) any statement, commitment or promise to the Seller or any
of their representatives which is or was an inducement to the Seller to enter
into this Agreement, other than as set forth in this Agreement.




4.2

Representations and Warranties of the Seller with respect to the Company.   The
Sellers jointly  and severally represent and warrant to the Purchaser, with
respect to the Company, that:




(a)

Organization and Standing. The Company is duly incorporated and validly existing
under the laws of the State of Nevada, and has all requisite corporate power and
authority to own or lease its properties and assets and to conduct its business
as it is presently being conducted. The Company does not own any equity
interest, directly or indirectly, in any other Person or business enterprise.
The Company is qualified to do business and is in good standing in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect upon its assets, properties, financial condition,
results of operations or business. The Company has no subsidiaries. Except as
set forth in Section 3.2(d) hereof, no corporate proceedings on the part of the
Company (including the approval of the Company's Board of Directors or
shareholders) are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.






(b)

Capitalization.  At the date of this Agreement, the authorized capital stock of
the Company consists of 100,000,000 shares of Common Stock, of which 200,000
shares are issued and outstanding and 10,000,000 shares of preferred stock, par
value $0.001 per share, none of which is issued and outstanding. The Company has
no other class or series of equity securities authorized, issued, reserved for
issuance or outstanding. There are (x) no outstanding options, offers, warrants,
conversion rights, contracts or other rights to subscribe for or to purchase
:from the Company,  or agreements obligating the Company to issue, transfer, or
sell (whether formal or informal, written or oral, firm or contingent), shares
of capital stock or other securities of the Company (whether debt, equity, or a
combination thereof) or obligating the Company to grant, extend, or enter into
any such agreement and (y) no agreements or other understandings (whether formal
or informal, written or oral, :form or contingent) which require or may require
the Company to repurchase any of its Common Stock. There are no preemptive or
similar rights granted by the Company with respect to the Company’s capital
stock. There are no anti-dilution or price adjustment provisions contained in
any security issued by the Company. The Company is not a party to, and, to the
Knowledge of the Sellers, without inquiry, no Stockholder is a party to, any
registration rights agreements, voting agreements, voting trusts, proxies or any
other agreements, instruments or understandings with respect to the voting of
any shares of the capital stock of the Company, or any agreement with respect to
the transferability, purchase or redemption of any shares of the capital stock
of the Company. The sale of the Securities to the Purchaser does not obligate
the Company to issue any shares of capital stock or other securities to any
Person (other than  the Purchaser) and will not result in a right of any holder
 of Company securities, by agreement with the Company, to adjust the exercise,
conversion, exchange or reset price under such securities. The outstanding
Common Stock is all duly and validly authorized and issued, fully paid and
nonassessable. The Seller will cause the Company not to issue, or resolve or
agree to issue, any securities to any party, other than the Purchaser, prior to
the Closing. The Shares represent 100% of the outstanding Common Stock of the
Company, on a Fully-Diluted Basis.




(c)

Status of Securities. The Securities (i) have been duly authorized, validly
issued, fully paid and are nonassessable, and will be such at the Closing, (ii)
were issued in compliance with all applicable United States federal and state
securities laws, and will be in compliance with such laws at the Closing, (iii)
subject to restrictions under this Agreement, and applicable United States
federal and state securities laws, have the rights and preferences set forth in
the Articles of Incorporation , as amended, and will have such rights and
preferences at the Closing, and (iv) are :free and clear of all Encumbrances and
will be :free and clear of all Encumbrances at the Closing (other than
Encumbrances created by the Purchaser and restrictions on the resale of the
Securities under applicable securities laws).






(d)

Conflicts; Defaults.  The execution and delivery of this Agreement by the
Sellers











--------------------------------------------------------------------------------

and the performance by the Sellers of the transactions and obligations
contemplated hereby and thereby to be performed  by it do not (i) violate,
conflict with, or constitute a default under any of the terms or provisions of,
the Articles of Incorporation, as amended, the Bylaws, or any provisions of, or
result in the acceleration of any obligation under, any contract, note, debt
instrument, security agreement or other instrument to which the Company is a
party or by which the Company, or any of the Company's assets, is bound; (ii)
result in the creation or imposition of any Encumbrances or claims upon the
Company's assets or upon any of the shares of capital stock of the Company;
(iii) constitute a violation of any law, statute, judgment, decree, order, rule,
or regulation of a Governmental Authority applicable to the Company; or (iv)
constitute an event which, after notice or lapse of time or both, would result
in any of the foregoing.




(e)

Securities Laws.

The Company has complied in all  material respects with applicable federal
securities laws, rules and regulations, as such laws, rules and regulations
apply to the Company and its securities. All shares of capital stock of the
Company have been issued in accordance with applicable federal securities laws,
rules and regulations . There are no stop orders in effect with respect to any
securities of the Company that have been communicated to the Company's transfer
agent.




(f)

SEC Filings. The SEC Filings, when filed, complied in all material respects with
the requirements of Section 13 or Section 15(d) of the 1934 Act, as such
sections were applicable as of the dates when filed, and did not, as of the
dates when filed, contain an untrue statement of material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading. The financial statements of the Company
included in the SEC Filings complied in all material respects with the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements were prepared in accordance with GAAP applied on a
consistent basis during the periods covered by such financial statements, except
as may be otherwise specified in such financial statements or the notes thereto,
and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and for the periods indicated, and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
All material agreements to which the Company is a party or to which the property
or assets of the Company are subject and which are required to be disclosed
pursuant to the 1934 Act are included as part of or specifically identified in
the SEC Filings .




(g)

Material Changes. Since the date of the latest audited financial statements
included within the SEC Filings, except as specifically disclosed in the SEC
Filings, (i) there has been no event that could result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of the business of a shell corporation consistent with past
practice, and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP as required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the identity of its auditors, except as disclosed in its SEC Filings, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) the Company has not
issued any equity securities except as set forth in Schedule 4.2(g) hereto
(“Material Changes”).




(h)

Absence of Litigation. There is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or threatened in writing against or
affecting the Company.




(i)

Brokers, Finders, and Agents. The Company is not, directly or indirectly,
obligated to anyone acting as broker, finder or in any other similar capacity in
connection with this Agreement or the transactions contemplated hereby.   No
Person  has or, immediately  following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company, the Sellers or the Purchaser for any commission fee or
other compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers' or finders' fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Company .




(j)

Absence of Businesses and Liabilities. The Company is not engaged in any
business and the Company has no liabilities or obligations of any kind or
nature, except as set forth on: (i) Schedule 4.2(j) hereto, as may be updated
and supplemented by the Seller at any time prior to the Closing











--------------------------------------------------------------------------------

(“Company Closing Obligations”), and (ii) the other schedules to this Agreement.




(k)

No Agreements. Except as set forth on Schedule 4.2(k) hereto, the Company is not
a party to any agreement, commitment or instrument, whether oral or written,
which imposes any obligations or liabilities on the Company after the Closing.




(I)

Taxes.




(i)

The Company has timely filed all federal, state, local and foreign returns,
estimates, information statements and reports relating to Taxes (“Returns”)
required to be filed by the Company with any Tax authority prior to the date
hereof, except such Returns which are not material to the Company . All such
Returns are true, correct and complete and the Company has no basis to believe
that any audit of the Returns would cause a Material Adverse Effect upon the
Company or its financial condition. The Company has paid all Taxes shown to be
due on such Returns.




(ii)

All Taxes that the Company is required by law to withhold or collect have been
duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.




(iii)

The Company has no material Tax deficiency outstanding, proposed or assessed
against the Company, and the Company has not executed any unexpired waiver of
any statute of limitations on or extending the period for the assessment or
collection of any Tax.




(iv)

No audit or other examination of any Returns of the Company by any Tax authority
is known by the Company to be presently in progress, nor has the Company been
notified of any request for such an audit or other examination.




(v)

No adjustment relating to any Returns filed by the Company has been proposed in
writing, formally or informally, by any Tax authority to the Company or any
representative thereof.




(vi)

The Company has no liability for any Taxes for its current fiscal year, whether
or not such Taxes are currently due and payable.






(m)

Corporate Records. All records and documents relating to the Company known to
the Sellers, including, but not limited to, the books, shareholder lists,
government filings, Tax Returns, consent decrees, orders, and correspondence,
financial information and records (including any electronic files containing any
financial information and records), and other documents used in or associated
with the Company (the “Corporate Records”) are true, complete and accurate in
all material respects. The minute books of the Company known to the Sellers
contain true, complete and accurate records of all meetings and consents in lieu
of meetings of the Board of Directors of the Company (and any committees
thereof), similar governing bodies  and shareholders (the “Minute Books”). The
Corporate Records and Minute Books, to the extent such documents have not been
previously delivered to the Purchaser, will be delivered to the Purchaser at
Closing pursuant to Section 3.2(e).




(n)

Disclosure.

The Sellers acknowledge and agree that the representations and warranties by the
Seller in tills Section 4.2 are true and complete in all material respects and
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the  statements
contained therein not misleading, under the circumstance under which they were
made.




4.3

Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Seller that:




(a)

Organization and Standing. The Purchaser is duly incorporated and  validly
existing under the laws of the State of Nevada, and has all requisite corporate
power and authority to own or lease its properties and assets and to conduct its
business as it is presently being conducted. The Purchaser is qualified to do
business and is in good standing in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect upon its
assets,  properties, financial condition, results of operations or business.




(b)

Capacity  of  the  Purchaser;  Authorization;   Execution   of  Agreements . The
Purchaser has all requisite power, authority and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder. The execution and delivery of this Agreement by the Purchaser, and











--------------------------------------------------------------------------------

the performance by the Purchaser of the transactions and obligations
contemplated hereby , including, without limitation, the purchase of the
Securities from the Sellers hereunder , have been duly authorized by all
requisite corporate action of the Purchaser. This Agreement constitutes a valid
and legally binding agreement of the Purchaser, enforceable in accordance with
its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws of the United
States (both state and federal), affecting the enforcement of creditors' rights
or remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.




(c)

Investment Intent. The Securities being purchased  hereunder  by  the Purchaser
are being purchased for its own account and are not being purchased with the
view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the 1933 Act. The Purchaser understands that such
Securities have not been registered under the 1933 Act by reason of their
issuance in a transaction exempt from the registration and prospectus delivery
requirement s of the 1933 Act pursuant to Section 4(2) thereof and/or the
provisions of Rule 506 of Regulation D promulgated thereunder, and under the
securities laws of applicable states. The Purchaser further understands that the
certificates representing such Securities shall bear a legend substantially
similar to the  following and agrees that it will hold such Securities subject
thereto:




THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS. NEITHER
THIS SECURITY NOR ANY PORTION HEREOF OR INTEREST HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS THE SAME IS REGISTERED
UNDER SAID ACTS AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE AND THE COMPANY SHALL HAVE RECEIVED, AT THE
EXPENSE OF THE HOLDER HEREOF, EVIDENCE OF SUCH EXEMPTION REASONABLY SATISFACTORY
TO THE COMPANY (WHICH MAY INCLUDE, AMONG OTHER THINGS, AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY).




(d)

Brokers, Finders,  and Agents.

The Purchaser is not, directly or indirectly, obligated to anyone acting as
broker, finder, or in any other similar capacity in connection with this
Agreement or the transactions contemplated hereby. No Person has or, immediately
following the consummation of the transactions contemplated by this Agreement,
will have, any right, interest or valid claim against the Company, the Seller or
the Purchaser for any commission, fee or other compensation as a finder or
broker in connection with the transactions contemplated by this Agreement, nor
are there any brokers' or finders' fees or any payments or promises of payment
of similar nature, however characterized , that have been paid or that are or
may become payable in connection with the transactions contemplated by this
Agreement, as a result of any agreement or arrangement made by the Purchaser.




(e)

Disclosure. The Purchaser acknowledges and agrees that the representations and
warranties by the Purchaser in this Section 4.3 are true and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements contained therein not misleading, under the circumstance under
which they were made. The Purchaser acknowledges and agrees that the Sellers do
not make and have not made (i) any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Sections 4.1 and 4.2, or (ii) any statement, commitment or promise to the
Purchaser or any of its representatives which is or was an inducement to the
Purchaser to enter into this Agreement, other than as set forth in this
Agreement.




4.4

Rule 144. The Purchaser acknowledges that the Securities it will be purchasing
must be held indefinitely unless subsequently registered under the 1933 Act or
unless an exemption from such registration is available. The Purchaser is aware
of the provisions of Rule 144 promulgated under the 1933 Act which permit
limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things, the
availability of certain current public information about the Company, the resale
occurring not less than six months after a party has purchased and paid for the
security to be sold, the sale being effected through a “broker's transaction” or
in transactions directly with a “market maker” and the number of shares being
sold during any three-month period not exceeding specified limitations. The
Purchaser further acknowledges and agrees that: (i) the Company is currently a
“shell company” as defined under SEC rules, (ii) the Securities being acquired
by  the Purchaser were originally issued by the Company to the Seller when the
Company was a “shell company,” and (iii) the resale of the Securities are
subject to the satisfaction of additional conditions and requirements under Rule
144(i)(2) applicable to the shares of “shell companies” and ''former shell
companies.”




















--------------------------------------------------------------------------------

SECTION V    COVENANTS OF THE PARTIES.




5.1

Commercially Reasonable Efforts. Subject to the terms and conditions hereof,
each party shall use commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary , proper
or advisable under applicable laws and regulations to consummate the
transactions contemplated by this Agreement as promptly as practicable after the
date  hereof, including (i) preparing and filing as promptly as practicable all
documentation to effect all necessary SEC filings and other documents and to
obtain as promptly as practicable  all consents, waivers , licenses, orders,
registrations, approvals, permits and authorizations necessary or advisable to
be obtained from any Person and/or any Governmental Authority in order to
consummate any of the transactions contemplated by this Agreement, (ii)
executing and delivering such other documents, instruments and agreements as any
party hereto shall reasonably request, and (iii) taking all reasonable steps as
may be necessary to obtain all  such material consents, waivers, licenses,
orders, registrations,  approvals, permits and authorizations.  Notwithstanding
 the foregoing, in no event shall any party have any obligation, in order to
consummate the transactions contemplated hereby, to: (i) take any action(s) that
would result in Material Adverse Changes in the benefits to the Seller on the
one hand or to the Purchaser on the other of this Agreement, or (ii) dispose of
any material assets or make any material change in its business other than as
contemplated by this Agreement, or (iii) expend any material amount of funds or
otherwise incur any material burden other than those contemplated by this
Agreement.




5.2

Certain Filings; Cooperation in Receipt of Consents.




(a)

The Sellers and the Purchaser shall reasonably cooperate with one another in (i)
determining whether any other action by or in respect of, or filing with, any
Governmental Authority is required, or any actions, consents, approvals or
waivers are required to be obtained from parties to any material contracts, in
connection with the consummation of the transactions contemplated hereby, and
(ii) taking or seeking any such other actions, consents, approvals or waivers or
making any such filings, furnishing information required in connection
therewith. Each party shall permit the other party to review any communication
given by it to, and shall consult with each other in advance of any meeting or
conference with, any Governmental Authority  or, in connection with any
proceeding  by a private party, with any other Person, and to the extent
permitted by the applicable Governmental Authority or other Person, give the
other party the opportunity to attend and participate in such meetings and
conferences, in each case in connection with the transactions contemplated
hereby.




(b)

The Company shall timely file all reports required to be filed by it pursuant to
Section 13 of the 1934 Act and all other documents required to be filed by it
with the SEC under the 1933 Act or the 1934 Act from the date of this Agreement
to the Closing.




(c)

The Sellers shall cause the Company to respond not later than on the second
business day to any comments by the SEC to the Information Statement filed
pursuant to Section 5.8.




5.3

Public Announcements.

The parties shall consult with each other before issuing, and provide each other
a reasonable opportunity to review and comment upon, any press release or public
statement with respect to this Agreement and the transactions contemplated
hereby and, except as may be required by applicable law, shall not issue any
such press release or make any such public statement prior to such consultation.




5.4

Access to Information; Notification of Certain Matters.




(a)

From the date hereof to the Closing and subject to applicable law, the Sellers
shall (i) give to the Purchaser or its counsel reasonable access to the books
and records of the Company, and (ii) furnish or make available to the Purchaser
and its counsel such financial and operating data and other information about
the Company as such Persons may reasonably request.







(b)

Each party hereto shall give notice to each other party  hereto, as promptly as
practicable after the event giving rise to the requirement of such notice, of:




(i)

any communication received by such party from, or given by such party to, any
Governmental Authority  in connection with any of the transactions contemplated
hereby;




(ii)

any notice or other communication from any Person alleging that the consent of
such Person is or may be required in connection with the transactions
contemplated by this Agreement; and






(iii)

any actions, suits, claims, investigations or proceedings  commenced  or, to











--------------------------------------------------------------------------------

its Knowledge, threatened against, relating to or involving or otherwise
affecting such party or any of its Affiliates that, if pending  on the date of
this Agreement, would have been required to have been disclosed, or that relate
to the consummation of the transactions contemplated by this Agreement;
provided, however, that the delivery of any notice pursuant to this Section
5.4(b) shall not limit or otherwise affect the remedies available hereunder to
the party receiving such notice.




5.5

Board of Directors and Officers. The Sellers shall cause the Company to set the
size of its Board of Directors at l member, appoint the designee of the
Purchaser listed in Section 3.2(d) to the Board of Directors at the Closing and
obtain any necessary resignations from members of the Board of Directors so that
immediately after the effectiveness of the Information Statement the Board of
Directors shall consist of the designees of the Purchaser listed in Section
3.2(d).  At the Closing, the Sellers shall cause the officers of the Company to
resign and shall cause the Board of Directors of the Company to appoint the
designees of the Purchaser listed in Section 3.2(d) as the officers of the
Company.




5.6

Interim Operations of the Company. During the period from the date of this
Agreement to the Closing, the Sellers shall cause the Company to conduct its
business only in the ordinary course of business consistent with past practice,
except to the extent otherwise necessary to comply with the provisions hereof
and with applicable laws and regulations.  Additionally, during the period from
the date of this Agreement to the Closing, except as required hereby in
connection with this Agreement,  the Sellers shall not permit the Company to do
any of the following without the prior consent  of  the Purchaser: (i) amend or
otherwise change its  Articles of Incorporation or Bylaws, (ii) issue, sell or
authorize for issuance or sale (including, but not limited to, by way of stock
split or dividend), shares of any class of its securities or enter into any
agreements or commitments of any character obligating it to issue such
securities, other than in connection with the exercise of outstanding warrants
or outstanding stock options granted to directors, officers or employees of the
Company prior to the date of this Agreement; (iii) declare, set aside, make or
pay any dividend or other distribution (whether in cash, stock or property) with
 respect to its common stock, (iv) redeem, purchase or otherwise acquire,
directly or indirectly, any of its capital stock, (v) enter into any material
contract or agreement or material transaction or make any material capital
expenditure other than those relating to the transactions contemplated by this
Agreement, (vi) create, incur, assume, maintain or permit to exist any
indebtedness except as otherwise incurred in the ordinary course of business,
consistent with  past practice, or except for the Company Closing Obligations,
(vii) pay, discharge or satisfy claims or liabilities (absolute, accrued,
contingent or otherwise) other than in the ordinary course of business
consistent with past practice, or except for the Company Closing Obligations,
(viii) cancel any material debts or waive any material claims or rights, (ix)
make any loans, advances or capital contributions to, or investments in
financial  instruments  of  any Person, (x) assume, guarantee, endorse or
otherwise become responsible for the liabilities or other commitments of any
other Person, (xi) alter in any material way the manner of keeping the books,
accounts or records of the Company or the accounting practices therein reflected
other than alterations or changes required by GAAP or applicable law, (xii)
enter into any indemnification, contribution or similar contract pursuant to
which the Company may be required to indemnify any other Person or make
contributions to any other Person, (xiii) amend or terminate any existing
contracts in any manner that would result in any material liability to the
Company for or on account of such amendment or termination, or (xiv) or change
any existing or adopt any new tax accounting principle, method of accounting or
tax election except as provided herein or agreed to in writing by the Purchaser.




5.7

Indemnification.

Each Seller hereby agrees to indemnify and hold  harmless the Purchaser and the
Company (the «Indemnified Parties”) from and against any and all liabilities,
obligations, claims, losses, expenses, damages, actions, liens and deficiencies
(including reasonable attorneys' fees) which exist, or which may be imposed on,
incurred by or asserted against the Indemnified Parties due to or arising out of
any breach or inaccuracy of any representation  or warranty of the Seller under
Sections 4.1 and 4.2 hereof, or any covenant, agreement or obligation of the
Sellers hereunder or in any other certificate, instrument or document
contemplated hereby or thereby (“Damages”), for a period of twelve (12) months
from the Closing Date (the “Indemnification,” and the period herein is referred
to as the “Indemnification Period”). The Seller shall not be obligated to make
any payment for Indemnification in respect of any claims for Damages that are
made by the Indemnified Parties after the expiration of the Indemnification
Period; provided, however, that the obligations of the Seller under the
Indemnification shall remain in full force and effect in respect of any claims
for Damages which are made prior to, and remain pending at, the expiration of
the Indemnification Period. The indemnification provided by this Section 5.7
shall be the sole pecuniary remedy of the Indemnified Parties for any Damages;
provided, however, that no remedies of the Indemnified Parties for any breach by
the Seller of the representations and warranties contained in Section 4.1 shall
be limited in any way by this Section 5.7.














--------------------------------------------------------------------------------



5.8

Information Statement. The Sellers shall cause the Company to file the
Information Statement with the SEC, and to mail the Information Statement to its
Stockholders, not later than on or before the Closing Date. The Information
Statement shall be prepared by the Purchaser's counsel, and prior to filing with
the SEC, shall be subject to the Sellers' review and comment.




5.9

Stockholder Filings.

The Purchaser and the Seller shall, at their own cost and expense, make any
stockholder filings with the SEC to the extent, and in the time period, required
by SEC rules as a result of the transactions contemplated by this Agreement.




5.10

Post-Closing  8-K.

Following the Closing, the Purchaser shall, at its own cost and expense, cause
the Company to timely file a Current Report on Form 8-K with the SEC disclosing
the purchase of the Securities and any other information required in connection
therewith.




5.11

Interim Actions of the Parties.




(a)

Until the earlier of the Closing Date or the termination of this Agreement
pursuant to Article VII hereof, neither the Sellers nor any of their respective
Affiliates shall, directly or indirectly (i) take any action to solicit or
initiate any Acquisition Proposal, or (ii) continue, initiate or engage in
negotiations concerning any Acquisition Proposal with, or disclose any
non-public information relating to the Company, or afford access to the
properties, books or records of the Company to, any corporation, partnership,
person or other entity (except the Purchaser and its Affiliates) that may be
considering or has made an Acquisition Proposal.




Until the earlier of the Closing Date or the termination of this Agreement
pursuant to Article Vll  hereof, neither the Sellers, the Purchaser, nor any of
their respective Affiliates shall engage directly or indirectly in any
transaction involving any of the securities of the Company other than as
contemplated by this Agreement.




5.12

Payment of Liabilities. Prior to or at the Closing, the Sellers shall pay, or
shall cause the Company to pay, in full each of the Company Closing Obligations,
as well as any additional liabilities or obligations incurred by the Company
since the date of this Agreement, including any and all liabilities or
obligations incurred by the Company in connection with the transactions
contemplated by this Agreement, provided , however, that Crone shall have no
obligations under this Section 5.12 with respect to the Note other than transfer
and delivery of the Note to the Purchaser as set forth in Section 3.2(b) herein.




SECTION VI   CONDITIONS.




6.1

Conditions to the Obligations  of Each  Party.

The obligations of the Seller and the Purchaser to consummate the transactions
contemplated by this Agreement are subject to the satisfaction of the following
conditions:




(a)

No Governmental Authority of competent authority or jurisdiction shall have
issued any order, injunction or decree, or taken any other action, that is in
effect and restrains, enjoins or otherwise prohibits the consummation of the
transactions contemplated hereby; and




(b)

The parties shall have obtained or made all consents,  approvals, actions,
orders, authorizations, registrations, declarations, announcements and filings
contemplated by this Agreement .




6.2

Conditions to the Obligations of the Seller. The obligations of the Sellers to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction of the following further conditions:




(a)

The Purchaser shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;




(b)

The representations and warranties of the Purchaser contained in this Agreement
shall have been true and correct when made and in all material respects at and
as of the time of the Closing as if made at and as of such time (except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case it shall be true and correct as of such date); and




6.3

Conditions to the Obligations of the Purchaser.

The obligations of the Purchaser to consummate the transactions contemplated by
this Agreement are subject to the satisfaction of the following further
conditions:











--------------------------------------------------------------------------------




(a)

The Sellers shall have performed in all material respects all of their
obligations hereunder required to be performed by them at or prior to the
Closing;




(b)

The Information Statement has been filed with the SEC.




(c)

The representations and warranties of the Sellers contained in this Agreement
shall have been true and correct when made and at and as of the time of the
Closing as if made at and as of such time (except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
it shall be true and correct as of such date); and




(d)

The Shares being sold to the Purchaser hereunder for the Purchase Price shall
represent 100% of the issued and outstanding shares of the Company's Common
Stock on a Fully-Diluted Basis.




SECTION VII   TERMINATION.




7.1

Termination. This Agreement may be terminated at any time prior to the Closing:




(a)

by mutual written agreement of the Purchaser and the Sellers;




(b)

by either the Purchaser or by all of the Sellers, if






(i)

the transactions contemplated by this Agreement shall not have been consummated
by September 30, 2011; provided, however, that the right to terminate  this
 Agreement under this Section 7.1(b)(i) shall not be available to any party
whose breach of any provision of or whose failure to perform any obligation
under  this Agreement has been the cause of, or bas resulted in, the failure of
the transactions to occur on or before the Closing Deadline; or




(ii) a judgment, injunction, order or decree of any Governmental Authority
having competent jurisdiction enjoining either the Sellers or the Purchaser from
consummating the transactions contemplated by this Agreement is entered and such
judgment, injunction, judgment or order shall have become final and
nonappealable and, prior to such termination, the parties shall have used their
respective commercially reasonable efforts to resist, resolve or lift, as
applicable, such judgment, injunction, order or decree; provided, however, that
the right to terminate this Agreement under this Section 7.1(b)(ii) shall not be
available to any party whose breach of any provision of or whose failure to
perform any obligation under this Agreement has been the cause of such judgment,
injunction, order or decree.




(c)

by the Purchaser:




(i)

if a breach of or failure to perform any representation, warranty, covenant or
agreement on the part of the Sellers set forth in this Agreement shall have
occurred which would cause the conditions set forth in Section 6.3 not to be
satisfied, and any such condition is incapable of being satisfied by the Closing
Deadline or such breach or failure to perform has not been cured within ten days
after notice of such breach or failure to perform has been given by the
Purchaser to the Sellers.




7.2

Effect of Termination. If this Agreement is terminated pursuant to Section 7.1,
except as set forth in Section 7.3 hereof, there shall be no liability or
obligation on the part of the Purchaser or the Seller, or any of their
respective officers, directors, shareholders, agents or Affiliates, except that
the provisions of this Section 7.2, Section 7.3 and Section VII of this
Agreement shall remain in full force and effect and survive any termination of
this Agreement and except that, notwithstanding anything to the contrary
contained in this Agreement, no parties shall be relieved of or released from
any liabilities or damages arising out of its material breach of or material
failure to perform its obligations under this Agreement. Upon termination of
this Agreement, the Deposit shall be disbursed pursuant to the terms of the
Escrow Agreement and Section 2.4 of this Agreement.




7.3

Expenses. Whether or not the transactions contemplated by this Agreement are
consummated, all fees and expenses of any party hereto incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees and expenses.











--------------------------------------------------------------------------------




SECTION VIII    MISCELLANEOUS.




8.1

Waivers and Amendments. This Agreement may be amended or modified in whole or in
part only by a writing which makes reference to this Agreement executed by all
of the parties hereto. The obligations of any party hereunder may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the party claimed to have given
the waiver; provided, however, that any waiver by any party of any violation of,
breach of, or default under any provision of this Agreement or any other
agreement provided for herein shall not be construed as, or constitute, a
continuing waiver of such provision, or waiver of any other violation of, breach
of or default under any other provision of this Agreement or any other agreement
provided for herein.




8.2

Entire Agreement.   This Agreement (together with any Schedules  and/or any
Exhibits hereto) by and  between the Sellers and the Purchaser, the Escrow
Agreement  and the other agreements and instruments expressly provided for
herein, together set forth the entire understanding of the parties hereto and
supersede in their entirety all prior contracts, agreements, arrangements,
communications, discussions, representations, and warranties, whether oral or
written with respect to the subject matter hereof.




8.3

Governing Law and Submission to Jurisdiction. This Agreement shall in all
respects be governed by and construed in accordance with the internal
substantive laws of the State of New York without giving effect to the
principles of conflicts of law thereof. Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by any other party or its successors or assigns shall be brought and
determined in any New York State or federal court sitting in New York County,
New York, and each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its property
, generally and unconditionally, with regard to any such action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
hereby. Each of the parties agrees not to commence any action, suit or
proceeding relating thereto except in the courts described above, other than
actions in any court of competent jurisdiction to enforce any judgment, decree
or award rendered by any such court in the State of New York as described
herein. Each of the parties hereby irrevocably and unconditionally waives, and
agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in New York as described
herein for any reason , (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.




8.4

Public Announcements. The parties shall consult with each other before issuing,
and provide each other a reasonable opportunity to review and comment upon, any
press release or public statement including necessary Company's filings with the
SEC with respect to this Agreement and the transactions contemplated hereby and,
except as may be required by applicable law, will not issue any such press
release or make any such public statement prior to such consultation.




8.5

Notices. Any notice, request or other communication required or permitted
 hereunder shall be in writing and be deemed  to have been duly given (a) when
personally delivered or sent by facsimile transmission (the receipt of which is
confirmed in writing), (b) one Business Day after being sent by a nationally
recognized overnight courier service or (c) five Business  Days after being sent
by registered or certified mail, return receipt requested, postage prepaid, to
the parties at their respective addresses set forth below.




If to Crone:

Mark E. Crone

101 Montgomery Street, Suite 2650

San Francisco, CA 94104

Facsimile: (415) 955-8910











--------------------------------------------------------------------------------




If to Bosch:

Bosch Equities, L.P.

575 Bridgeway

Sausalito, California 94965

Attn: Devin Bosch

Facsimile: (415) 955-8910






if to the Purchaser

Green Automotive Company

Corporation 23 Corporate Plaza,

Suite 150

Newport Beach, California 92660

Attn: Steve Wells

Facsimile:




with a copy to:

Guzov Ofsink, LLC

900 Third Avenue, 5th Floor

New York, New York 10022

Attn: Darren L. Ofsink, Esq.

Facsimile: (212) 688-7273




with a copy to:

Global Market Advisors Inc.

4001 So. Decatur, Suite 317-35

Las Vegas, Nevada 89103




And




Any party by written notice to the other may change the address or the persons
to whom notices or copies thereof shall be directed.




8.6

Counterparts; Facsimile and Electronic Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which together will constitute one and the same instrument.
The signature pages hereto in facsimile copy or other electronic means,
including e-mail attachment, shall be deemed an original for all purposes.




8.7

Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, except that the Seller may not assign or transfer its rights hereunder
without the prior written consent of the Purchaser, and the Purchaser may not
assign or transfer its rights under this Agreement without the consent of the
Seller.




8.8

Third Parties. Nothing expressed or implied in this Agreement is intended, or
shall be construed, to confer upon or give any Person other than the parties
hereto and their successors and assigns any rights or remedies under or by
reason of this Agreement.




8.9

Schedules . The Schedules and Exhibits attached to this Agreement are
incorporated herein and shall be part of this Agreement for all purposes.




8.10

Headings. The beadings in this Agreement are solely for convenience of reference
and shall not be given any effect in the construction or interpretation of this
Agreement.




8.11

Interpretation. Whenever the context may require, any pronoun used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronoun s and verbs shall include the plural and vice versa.




[Signature Page Follows]
































--------------------------------------------------------------------------------
















..




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.







THE SELLERS:

 

 

 

 

 

 

 

 

 

 

 

 

Mark E. Crone

 

 

 

 

 

 

BOSCH EQUITIES, L.P.

    By KBB Financial, Inc.

    As Its General Partner

 

 

 

 

 

 

 

By:

 

 

Name: Keri B. Bosch

 

Title: Sole Officer and Shareholder

 

 

 

 

 

 

 

 

 

 

 

 

THE PURCHASER:

 

 

 

GREEN AUTOMOTIVE COMPANY CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:  Steve Wells

 

Title:  Vice President


















